Title: Thomas Jefferson to John Farrar, 10 November 1818
From: Jefferson, Thomas
To: Farrar, John


          
            Sir
            Monticello Nov. 10. 18.
          
          I have duly recieved the Introduction to the elements of Algebra which you have been so kind as to send me, and return you my thanks for this mark of your attention. it will be a valuable present to the young Algebraists of our country, as the author from whom it is taken was certainly remarkable for the perspecuity as well as profoundness of whatever he wrote. I have often wondered however that Bezout’s course of mathematics has not been translated and introduced to the use of our schools. it is certainly the plainest for the student of any one I have ever seen, and particularly far more so than Hutton’s which is generally, I believe, used with us. this author’s talent for explanation is remarkably happy. he presents his idea so simply and directly, that however difficult, it is comprehended as soon as presented. he has the disadvantage for us, which all the continental mathematical authors have, of giving the Infinitesimal method of calculus, instead of that of fluxions, which to us are more familiar, and perhaps more convenient of notation. like other continental authors also he takes no notice of Ld Nepier’s Catholic rule in Spherical trigonometry, so valuable for the ease with which it is retained in the memory. but with these changes, I know of no book so valuable for the use of schools. Accept the assurance of my esteem & respect.
          
            Th: Jefferson
          
        